DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 13, 2021 has been entered. 
Claims 1-20 are pending.
Claims 1, 6, 9, and 17 have been amended.
Claims 1-20 are rejected.

Priority
Applicant originally sought the benefit of two prior-filed applications on the Application Data Sheet under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Those applications are: Application No. 14/154,755, filed on January 14, 2014 and Application No. 15/896,569, filed on February 14, 2018.  In the Non-final office action filed on May 13, 2021, the priority benefit for both applications was denied because Applicant did not comply with one or more conditions under 35 U.S.C. 112(a), pursuant Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
Applicant has not provided arguments to overcome Examiner’s conclusion that instant application is not entitled to priority.  Therefore, the record will show that 

Specification
The first paragraph of the specification, titled “Related Applications” asserts that the instant application is a continuation-in-part of both Applications 14/154,755 and 15/896,569.  Because both claims for priority have been found to be inconsistent with 35 U.S.C. 112(a) requirements, as explained in the Priority section above, the specification must be amended to delete the first paragraph.  This is the second request for that amendment, and Examiner expects that Applicant will ensure that the amendment will be forthcoming in the next submission. 

Information Disclosure Statement
Since the Non-Patent Literature (NPL) documents originally cited on the on July 29, 2020 information disclosure statement (IDS) have now been provided, the IDSs submitted on July 29, 2020 and on September 14, 2021 are both in compliance with the provisions of 37 CFR 1.98. Therefore, they have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson).
Regarding Claim 1,
Mungo teaches:
“an interface configured to obtain provisioning data from a provisioning database” (paragraph [0127]).  [The removeDevice interface is used for device provisioning functionality, and the data provided is a deviceID, which is used to determine whether or provisioning database.”)
“processing circuitry” (paragraph [0494]).  [The systems are implemented with a processor, a microprocessor, or a microcontroller.]
 “prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE: The device management functionality that allows the configuration of the devices is equivalent to “prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
	“wherein the one or more service instances comprise an electronic mail (email)
application” (paragraph [0063]; fig. 1, elements 102, 108, 112; fig. 2, element 234).  [The alerting system 234 is a component of the Machine to Machine (M2M) Platform 102 which notifies alerts to the users 112 or third party service provider 108 through SMS, emails, and/or web-alerts.]
Mungo does not teach:
“the provisioning data comprises at least one policy for mail communications by an enterprise.”
“provide the one or more configuration files to the one or more service instances using file distribution technology.”
Johnson teaches:
“the provisioning data comprises at least one policy for mail communications by an enterprise” (paragraphs [0143], [0699], [0716]).  [The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the user is working in another application ([0716]).]  (NOTE: The data entered from the registration interface for provisioning purposes is equivalent to the “provisioning data,” and the example of policy.”)
“provide the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service.]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.”) 
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy information while provisioning and the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 9 and 17,
Mungo teaches:
	“A non-transitory computer readable medium storing logic that, when executed by processing circuitry of a provisioning manager, is operable to cause the provisioning manager to perform actions” (paragraphs [0493], [0494], [0003]).  [The system logic is provisioning manager.”)
“obtaining provisioning data from a provisioning database” (paragraph [0126]).  [Device provisioning functionality allows a user to be provided the following data: deviceID, Manufacturer, OEM code, MSISDN sim, and ICCID sim.]  (NOTE: The data is equivalent to the “provisioning data,” which is stored on the data repository (see paragraph [0068]).)
“preparing one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
	“wherein the one or more service instances comprise an electronic mail (email)
application” (paragraph [0063]; fig. 1, elements 102, 108, 112; fig. 2, element 234).  [The alerting system 234 is a component of the Machine to Machine (M2M) Platform 102 which notifies alerts to the users 112 or third party service provider 108 through SMS, emails, and/or web-alerts.]
Mungo does not teach:
“the provisioning data comprises at least one policy for mail communications by an enterprise.”
“providing the one or more configuration files to the one or more service instances using file distribution technology.”

“the provisioning data comprises at least one policy for mail communications by an enterprise” (paragraphs [0143], [0699], [0716]).  [The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the user is working in another application ([0716]).]  (NOTE: The data entered from the registration interface for provisioning purposes is equivalent to the “provisioning data,” and the example of whether emails can be sent while a user is working on another application is equivalent to the “policy.”)
 “providing the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service.]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.”) 
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy information while provisioning and the use of file distribution, as taught by Johnson; and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 10, and 18,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“initiate storing the one or more configuration files in one or more repositories, each of the one or more repositories configured to make at least one of the one or more configuration files available to at least one of the one or more service instances” (paragraphs [0068], [0063]; fig. 1, element 112; fig. 2, elements 220, 222, 224, 226).  [Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE:  The data repositories 222, 224, and 226 that manages the device assets and supports the subscription and provisioning functions one or more configuration files in one or more repositories,” and the fault management component is equivalent to the “one or more service instances.”)
Regarding Claims 3, 11, and 19,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“periodically poll/polling the provisioning database” (paragraph [0123]; fig. 1, elements 102, 106; fig. 2, element 264).  [The device monitoring component 264 supports polling, trapping and real time request mechanisms, where polling refers to performing a scheduled query by the Platform 102 to the device 106, and trapping refers to triggering events by messages from the devices 106 based on predefined conditions, configurations or rules.]
“identify/ identifying new provisioning data based on polling the provisioning database, the new provisioning data indicating data that has been added, removed, or changed in the provisioning database” (paragraph [0127]; fig. 1, elements 102, 106, 112; fig. 2, element 224).  [The remove device process of the device provisioning functionality, allows a user 112 or a third party service provider 108 to request a remove or add device action to for one of the devices 106 communicating with the Platform 102 (802), and along with the request, the user 112 or the third party service provider 108 provides the following data: deviceID; a determination is made as to whether or not the deviceID exists in the device repository 224, and if so, the system determines whether or not there are any activated services for the device, but if deviceID exists and there are no active devices, the deviceID is removed.] (NOTE: The polling disclosed as being 
“prepare the one or more configuration files based on the new provisioning data” (paragraph [0127]; fig. 2, elements 224, 238; fig. 8, elements 808, 812, 814).  [If there are no active devices, the record corresponding to the deviceID is removed from the device repository 224 (step 812) and the process ends (step 814); if there are active services for the device corresponding to the deviceID, the  Process Manager 238 notifies an error (step 808) and the process ends (step 814).]
Regarding Claims 7 and 15,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data.”
Johnson teaches:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data” (paragraph [0158]).  [A domain can run in a VM, and each domain may have a domain identifier (also domain ID) that may be a unique identifier for a domain.]
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the use of domain identifiers, as taught by Johnson; and such inclusion would have provided an additional configurable system feature, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4, 8, 12, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Degaonkar et al. (US 2018/0285234 A1, hereinafter referred to as Degaonkar).
Regarding Claims 4, 12, and 20,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.

format the configuration file according to a format that the first service instance is able to use for provisioning; and
indicate that the first configuration file applies to the first service instance of the one or more service instances
“format the configuration file according to a format that the first service instance is able to use for provisioning” (paragraph [0063).  [The fault management component evaluates predetermined rules and performs actions according to the rules for possible actions: sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user.]  (NOTE: The preparation of the SMS message and emails are equivalent to the “format that the first service instance is able to use.”)
“indicate that the first configuration file applies to the first service instance of the one or more service instances” (paragraph [0063).  [Actions are defined by the predetermined rules, and the fault management component of the device monitoring functionality allows a user or the third party service provider to configure the rules on the fly, and the actions work in conjunction with the alerting system.]  (NOTE: The alerting system is equivalent to the “first service instance.”)
Mungo does not teach:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data.”
Degaonkar teaches:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data” (paragraphs [0072], [0192]).  [Service provisioning” and the “additional data to assist the first service instance” is created by the various services.) 
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for a service to provide additional data, as taught by Degaonkar; and such inclusion would have increased the flexibility of the data provided for provisioning, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 8 and 16,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages.”
Degaonkar teaches:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages” (paragraphs [0202], [0207]).  [Provisioning policy can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) utilize system resources, such as available storage on cloud storage and/or network bandwidth ([0202]).  Information management policies can specify preferences regarding whether and how to encrypt ([0207]).]   
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to have an encryption policy in the network, as taught by Degaonkar; and such inclusion would have increased the network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Braudes et al. (US 2017/0094024 A1, hereinafter referred to as Braudes).
Regarding Claims 5 and 13,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance.”
Braudes teaches:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance” (paragraphs [0015], [0017]).  [A pluggable service can have its different components packaged into a specific file format such as a Java Archive (JAR) or Web Application Resource (WAR) file ([0015]).  A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 14,
Mungo in view of Johnson and further in view of Braudes teaches all the limitations of parent Claims 5 and 13.
Mungo does not teach:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance.”
Braudes teaches:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance” (paragraphs [0017], [0087]; fig. 3, elements 320, 324).  [A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).  The user preferences 324 are in a table format and are provisioned by users and/or by administrative personnel; the user preferences 324 for a particular user are referenced by the service selector 320 to determine which, if any, services and what components of that service should be invoked for the user ([0087]).]   
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed September 13, 2021 (see pages 9-12) have been fully considered.
Regarding the claim objections, Applicant argues (see page 9) as follows:
In the Office Action, the Examiner objects to Claims 6 and 9 as allegedly containing
certain informalities. In particular, the Office Action contends that in Claim 6, the term “manger”
should be changed to --manager--. In addition, the Office Action contends that Claim 9 contains
an improper “and” at the end of the “obtaining” limitation. Applicants now are amending Claims
6 and 9 in a manner that renders this rejection moot. Accordingly, Applicants respectfully
request that the Examiner withdraw the objections to Claims 6 and 9.

The argument is persuasive based on the amendments, and the objections have been withdrawn.
Regarding the claim rejections under 35 U.S.C. § 103, Applicant argues (see pages 9-11) as follows:
In the Office Action, Claims 1-3, 7, 9-11, 15, and 17-19 stand rejected under 35 U.S.C. § 103 as allegedly rendered obvious by U.S. Patent Application Publication No. 2017/0085650 A1 to Mungo et al. (“Mungo”), in view of U.S. Patent Application Publication No. 2020/0127891 A1 to Johnson et al. (“Johnson”). In addition, Claims 4, 8, 12, and 20 stand rejected under 35 U.S.C. § 

In order to establish a prima facie case of obviousness, the Office Action must fulfill three (3) basic criteria. MPEP §§ 2142 and 2143. First, there must be some clear and explicit articulation of the reason(s) why the claimed invention would have been obvious, either in the references themselves or in the knowledge generally available to those of ordinary skill in the art, including a reason to modify the primary reference as proposed by the Office Action. Second, there must be a reasonable expectation of success. MPEP § 2143.02. To satisfy this criterion, the Office Action must demonstrate that “one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.” MPEP § 2143.02. Third, the applied references or the knowledge generally available to those of ordinary skill in the art must disclose or suggest all of the claim elements. MPEP § 2142.

Claim 1 is directed to a provisioning manager that includes an interface configured to obtain provisioning data from a provisioning database, and processing circuitry configured to prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages. Claim 1 specifies that the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise. The processing circuitry is configured to provide the one or more configuration files to the one or more service instances using file distribution technology. The portions of the references relied upon in the Office Action do not disclose, teach or suggest each of these limitations.

For example, the Office Action relies upon Mungo as allegedly disclosing “an interface configured to obtain provisioning data from a provisioning database, and processing circuitry configured to prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages.” See Office Action, page 6. Even if this were true (a point which Applicants do not concede), Mungo does not disclose, teach or suggest that the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise, as indicated in
Active amended Claim 1. Johnson fails to cure this deficiency. For at least these reasons, Applicants respectfully contend that Claim 1 and its depended claims 2-8 are patentably distinguishable from the references relied upon in the Office Action.

Each of Claims 9 and 17 include similar limitations related to one or more service instances comprising an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise. Thus, for similar reasons to those discussed above with regard to Claim 1, Applicants respectfully contend that Claims 9 and 17, and their respective dependent claims 10-16 and 18-20 are patentably distinguishable from the references relied upon in the Office Action.

Examiner agrees with Applicant’s analysis of the proper procedure for establish a prima facie case of obviousness, and respectfully asserts that the instant office action explicitly follows the three outlined procedures.

Regarding the request for evidentiary support, Applicant argues (see page 11) as follows:
If the Examiner is relying upon “common knowledge” or “well known” principles or “Official Notice” or other information within the Examiner’s personal knowledge to establish a rejection, Applicants respectfully request that the Examiner cite a reference or provide an affidavit in support of the position in accordance with M.P.E.P. § 2144.03 and 37 C.F R. 1.104(d)(2).

Since Examiner has not relied on “common knowledge,” “well known” principles, or “Official Notice,” the request is irrelevant with respect to the instant office action.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454